Title: To George Washington from Major General Israel Putnam, 31 May 1776
From: Putnam, Israel
To: Washington, George



Head Quarters N. York May 31st 1776.

I had the pleasure of Receiving your Excellency’s letter of the 28th Instant pr Post, and shall forward on the enclosed to General Ward by the first safe conveyance. Soon after our Troops leaveing the plains of Abraham Sir John Johnson push’d off at the Head of his Scotch Gang. General Schuyler immediately ordered the Officers that were at Albany on their Parole to be sent to this place, I have sent them on this morning for Philadelphia—Lieut. McLean behaved so ill Genl Wooster sent him to Albany in Irons—for particulars I must refer your Excellency to Lieut. Vanwaggenen who has the care of them. In my last I mentioned Capt. McCoy’s Desertion from Hartford, he was taken last Week in the Habit of a Clergiman on his way for Cannada, he with Gove[r]nor Skeene are both Committed to Hartford Goal, the latter for refuseing to sign his Parole—The Signals on Staten-Island—Green Bluff & Governors Island are compleat—Our troops have taken a small Sloop for going on Board the Asia—there was ten Men on Board seven of which

have escaped the others are under Examination—The Vessels I mentioned are out cruising on the back of the Island—I think they will be of great use to Us. I am driveing on the Works with all possible dispatch and shall pay Particular Attention to your Excellency’s Directions in regard to sending an express—in case of a Fleets appearing in the Coast—I shall write Capt. Putnam to see the things forwarded from Boston to N. London as soon as possible. I have the Honor to be Yr Excellency’s Most Obedt Hume servt

Israel Putnam

